Appeal from a judgment of the County Court of Sullivan County (Leaman, J.), rendered July 26, 1996, convicting defendant upon his plea of guilty of two counts of the crime of burglary in the second degree.
Defense counsel seeks to be relieved of his assignment because he finds no nonfrivolous issues that can be raised on appeal. We agree. The record reveals that defendant entered a knowing, voluntary and intelligent plea of guilty to two counts of burglary in the second degree in full satisfaction of the outstanding indictment, that he waived his right to appeal, and that he was sentenced in accordance with the plea agreement and relevant statutory requirements to consecutive prison terms aggregating 6½ to 13½ years. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.